Citation Nr: 0112278	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  99-23 750	)	DATE
	)
	)

                                    
THE ISSUES

1.  Whether clear and unmistakable error was committed in the 
Board of Veterans' Appeals decision of January 29, 1999 that 
denied entitlement to service connection for the cause of the 
veteran's death.

2.  Whether clear and unmistakable error was committed in the 
Board of Veterans' Appeals decision of July 31, 1959 that 
denied entitlement to an evaluation in excess of 60 percent 
disabling for rheumatoid arthritis of the spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel

INTRODUCTION

The veteran had active service from February 1932 to November 
1938.  He died on March [redacted], 1994.  The appellant is his 
surviving spouse.

This case arises from the appellant's claim of November 1999 
that the Board of Veterans' Appeals (Board) committed clear 
and unmistakable error (CUE) in its January 29, 1999 denial 
of entitlement to service connection for the cause of the 
veteran's death.  It was also claimed that the Board 
committed CUE in its July 31, 1959 denial of entitlement to 
an evaluation in excess of 60 percent disabling for 
rheumatoid arthritis of the spine.


FINDINGS OF FACT

1.  The Board decision of January 29, 1999 appropriately 
applied the existing legal criteria to the correct facts of 
record.

2.  The Board decision of July 31, 1959 appropriately applied 
the existing legal criteria to the correct facts of record.


CONCLUSIONS OF LAW

1.  Clear and unmistakable error was not committed in the 
denial of entitlement to service connection for the cause of 
the veteran's death in the Board decision of January 29, 
1999.  38 U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. 
§§  20.1400-11 (2000).

2.  Clear and unmistakable error was not committed in the 
denial of entitlement to an evaluation in excess of 60 
percent disabling for rheumatoid arthritis of the spine in 
the Board decision of July 31, 1959.  38 U.S.C.A. § 7111 
(West Supp. 2000); 38 C.F.R. §§  20.1400-11 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The death certificate shows that the veteran died in March 
1994, at the age of 81.  The immediate cause of death was 
recorded as an acute myocardial infarction due to (or a 
consequence of) arteriosclerotic vascular disease.

The veteran served on active duty from February 1932 to 
November 1938.  Service medical records are negative for any 
abnormal findings that were attributed to cardiovascular 
disease.  

The evidence of record shows that the veteran was granted 
service connection for chronic arthritis in December 1938 and 
this condition was determined to be 20 percent disabling 
effective from November 5, 1938, under the rating criteria 
existing at that time.  However, this evaluation was changed 
to a total disability evaluation in a rating decision of July 
1939.  

By letter of March 1947, the veteran was informed that his 
arthritic condition had been reviewed under the new rating 
criteria of the 1945 Schedule for Rating Disabilities.  It 
was determined that the evidence of record did not reflect 
any material change in his service-connected disorder and, 
thus, his 100 percent evaluation was confirmed and continued.  
This service-connected disorder was characterized as severe, 
chronic arthritis of the spine and was rated under Diagnostic 
Code 5003.  The last comprehensive physical examination 
provided to the veteran was in December 1941.

The veteran was afforded a comprehensive VA examination in 
June 1958.  The appellant was noted to be working.  By rating 
decision of mid-July 1958, the RO determined that based on 
the results of this latest VA examination, the veteran's 
service-connected back disability no longer warranted a total 
disability evaluation and proposed to reduce the evaluation 
to 60 percent disabling under Diagnostic Code 5003, effective 
from October 1, 1958.  This disorder was recharacterized as 
rheumatoid arthritis of the spine.  The RO notified the 
veteran of this proposed reduction by letter of mid-July 
1958.  He was informed that:

Under current regulations of the [VA], 
before the reduction in your rating 
becomes effective you have a period of 60 
days from the date of this letter within 
which to submit additional evidence to 
show that the reduction in the degree of 
your disability is not warranted.  The 
best evidence to submit would be a 
statement from a physician who has 
recently treated or examined you in 
connection with the disability in 
question.  If you fail to submit 
additional evidence within the designated 
time, the above action will be made 
effective without further notice to you.

Later in July 1958, the veteran filed an appeal to the 
Administrator of Veterans' Affairs.

In an August 1958 statement the veteran argued that his back 
disability prevented him from doing any type of work.  
Attached to this statement were two letters from private 
physicians that discussed the veteran's back disability.  In 
a rating decision of August 1958, the RO determined that the 
evidence presented by the veteran did not warrant any change 
in the evaluation of his back disability.  He was notified of 
this decision in a letter sent the following month.  A 
hearing on appeal was held in October 1958 where the veteran 
presented oral testimony regarding his back symptoms and 
submitted additional lay statements regarding his 
employability.  By rating decision of mid-October 1958, the 
RO considered the evidence of record and again determined 
that the veteran's disability did not warrant a total 
disability evaluation.

The veteran again presented oral testimony before the Board 
at a hearing in November 1958.  The Board remanded this claim 
in December 1958 in order to develop evidence regarding the 
veteran's employment history.  On remand, the RO conducted a 
field examination of the veteran's employment activity, 
obtained a statement from the veteran regarding his work 
activity, obtained a VA orthopedic examination, and received 
a private physical examination report.  

By rating decision of April 1959, the RO again found that a 
total disability evaluation was not warranted.

Additional lay statements and oral arguments were presented 
to the Board in June 1959.  The Board issued a decision on 
July 31, 1959 that confirmed the 60 percent evaluation for 
the veteran's low back disability.  It was determined that 
the medical evidence and work history of recent years did not 
establish a basis to award a total disability evaluation.

Post-service medical records show that the veteran was 
evaluated and treated on numerous occasions for a variety of 
symptoms and disorders, including rheumatoid arthritis and 
gastrointestinal disabilities.  He was treated several times 
for gastrointestinal bleeding.  In 1988, the veteran 
underwent a coronary artery bypass.  There were no findings 
reported in these records that suggested a causal 
relationship between any cardiovascular disease and his 
service-connected arthritis.

In a medical statement dated in February 1995, Dr. Matthews, 
a private physician, reported that the veteran's long time 
battle with osteoarthritis prevented him from being able to 
obtain the necessary exercise to allow him to enjoy good 
cardiovascular fitness.  The physician opined that this was a 
contributing factor in the veteran's heart disease and 
ultimate demise.

In a March 1998 statement, Dr. Matthews reported that the 
veteran had been a patient for a number of years and had 
severe arthritis and constant pain.  It was further noted 
that the veteran could not take anti-inflammatory drugs 
because of gastrointestinal bleeding.  Dr. Matthews opined 
that the veteran's physical inactivity and stress from the 
pain increased the effect of the coronary artery disease 
which resulted in his death.  Medical records obtained from 
Dr. Matthews were received by the RO in July 1998.  A review 
of the clinical records shows that the veteran was evaluated 
and treated for a variety of ailments from 1975 to 1993, 
including arthritis, heart disease, and gastrointestinal 
disorders.  It was reported in October 1979 that he had 
undergone an exercise stress test and developed ischemic ST 
segment depression.  The clinical assessment was a positive 
study for coronary insufficiency.  A diagnosis of probable 
coronary artery disease was noted proximate to this visit (in 
1979).  

In March 1998, the appellant and her daughter appeared before 
a Member of the Board.  The appellant testified that the 
veteran's service connected arthritis caused physical 
limitations which in turn led to the development of heart 
disease.  She referred to the evidence of record and the 
opinions offered by Dr. Matthews.

In a statement received in July 1998, Dr. Matthews reported 
that the veteran had developed coronary artery disease and 
became more and more limited due to the coronary artery 
disease and osteoarthritis of the spine.  The physician 
reiterated his opinion that the stress of pain caused the 
veteran to take non-steroid anti-inflammatory drugs which 
lead to a decreased quality of life and ultimately was a 
major contributor to his death.

After reviewing the veteran's claims folder, a Department of 
Veterans Affairs (VA) cardiologist in August 1998 opined that 
it was extremely unlikely that the veteran's death from a 
myocardial infarction in 1994 was in any significant way 
related to his rheumatoid arthritis or any of the effects of 
rheumatoid arthritis, including his relative inactivity.  
While it was acknowledged that active exercise over a long 
period of time helped reduce the incidence of acute 
myocardial infarction, there was "certainly no reason to 
believe that this is a significant causative agent" in the 
death of this veteran.  The cardiologist further noted that, 
given the veteran's advanced age (81) at the time of his 
death and the absence of autopsy findings, the diagnosis of 
death by acute myocardial infraction was made presumptively 
and not based upon any acute data.  The cardiologist 
concluded by opining that there was no reasonable medical 
evidence to support a causal relationship between the 
veteran's rheumatoid arthritis or its sequelae with his 
subsequent demise, and that the rheumatoid arthritis and its 
sequelae made no significant contributions to the veteran's 
cardiovascular disease.

In its decision of January 29, 1999, the Board denied 
entitlement to service connection for the cause of the 
veteran's death.  It found that the preponderance of the most 
probative medical evidence did not link the veteran's 
service-connected rheumatoid arthritis with the 
cardiovascular disease that led to his death.  Moreover, it 
noted that Dr. Matthews did not review the claims folder 
prior to offering his opinion, and that Dr. Matthews' opinion 
was inconsistent with the death certificate that he himself 
signed.


II.  Analysis.

A decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  38 U.S.C.A. § 7111(a) 
(West Supp. 2000); 38 C.F.R. §§ 20.1400, 20.1406 (2000).  CUE 
is a very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  
38 C.F.R. § 20.1403(a).  Review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE include (1) changed diagnosis (a 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision), (2) VA's failure to fulfill 
the duty to assist, (3) a disagreement as to how the facts 
were weighed or evaluated, and (4) an otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§§ 20.1403(d), (e).

Initially, the Board notes that it has complied with the 
notification requirements of 38 C.F.R. § 20.1405(a)(2).  In 
the current case, the claimant's representative filed the 
motion for CUE in November 1999.  This motion appears to 
comply with the filing requirements of 38 C.F.R. § 20.1404.  
The claimant was directly contacted by the Board in a letter 
of January 2000 and informed that the Board had received the 
motion alleging CUE.  She was further informed of the 
relevant statutes and regulations regarding CUE in a final 
Board decision and given an opportunity to respond.  The 
Board also recognizes that in November 2000, the President of 
the United States signed into law the Veterans Claims 
Assistance Act of 2000.  See Veterans Claims Assistance Act 
of 2000 § 3, Pub. L. 106-475, (to be codified at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, and 5107).  This act introduces 
several fundamental changes into the VA adjudication process.  
In effect, this new legislation eliminates the requirement 
that a claimant must present a well-grounded claim before the 
duty to assist her is invoked.  However, the provisions of 
this legislation appear to have scant little, if any, 
applicability to the claims of CUE in prior Board decisions, 
as decisions on CUE must be based on the law and regulations 
in effect at the time of the prior decision and only evidence 
that was reviewed or in the control of VA at that time can be 
considered.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
The appellant has not contended that there is any evidence in 
the control of VA at the time of either Board decision in 
question that was not considered by the Board in reaching the 
respective decisions.  As noted above, the appellant and her 
representative have been given the opportunity to provide 
testimony and detailed contentions regarding the claimed 
instances of CUE.  Therefore, Board review of the CUE motion 
regarding its decisions of July 31, 1959 and January 29, 1999 
is warranted at this time.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Clear and Unmistakable Error in the Board decision of January 
29, 1999. 

In its motion for CUE, the claimant's representative noted 
that Dr. Matthews' opinion linked the veteran's heart disease 
(cause of death) to his rheumatoid arthritis and that a VA 
medical opinion of August 1998 found no relationship between 
the two disorders.  The representative also cited to 
regulations at 38 C.F.R. § 3.312 (cause of death) that were 
effective in January 1999, however, its argument regarding 
CUE is stated in the following paragraph:

The January 1999 Board [decision] 
violated a cardinal evidentiary rule 
established by the [U. S. Court of 
Appeals for Veterans Claims] in its 
[decision in] Smith v. Derwinski, 2 Vet. 
App. 137, 141 (1992).  This violation 
occurred when the Board relied on the 
adverse VA medical opinion to deny 
benefits sought.  The Board's action is 
contrary to law.  In Smith, the Court 
held that the [Board] cannot rely only 
upon evidence it considers to be 
favorable to its position...it must base 
its decision upon all the evidence of 
record.  See also Willis v. Derwinski, 1 
Vet. App. 63, 66 (1990).

In Smith, the United States Court of Appeals for Veterans 
Claims (Court) held that VA could not ignore evidence that 
was favorable to a claimant.  The Court cited examples in the 
Smith case where the Board had completely failed to discuss 
evidence that was favorable to the appellant.  The Court 
vacated and remanded this case back to the Board for 
readjudication.  However, the Court clearly stated that this 
ruling did not require the Board to automatically grant the 
appellant's claim.  Instead, the cited evidence "must be 
weighed and considered" and the Board was required to 
"determine the value and creditability of this evidence."  
Smith at 140.  The Court did cite to the Willis decision for 
the principle that VA "is not free to ignore the opinion of 
a treating physician."  Id. at 141 (Emphasis added).

The representative's interpretation of the Smith decision 
that an equal number of conflicting medical opinions (that 
is, simple nexus statements) demands an award of service 
connection is simply not supported by the Court's ruling.  
While not clearly articulated, the representative implies 
that the medical evidence regarding a nexus relationship 
between the veteran's service-connected rheumatoid arthritis 
and the heart disease that led to his death was in equipoise 
and, therefore, his cause of death should have been service-
connected under the provisions of 38 U.S.C.A. § 5107(b) that 
were in effect in January 1999.  It was clearly indicated by 
the Court in Smith that VA cannot ignore favorable medical 
evidence and all evidence must be considered and its 
probative value weighed.  The Board in January 1999, however, 
in clear and unmistakable terms weighed the probative value 
of Dr. Matthews' opinions versus the VA cardiologist's 
opinion of August 1998.  It found in January 1999, that the 
VA cardiologist's opinion was more probative because this 
physician was a cardiovascular specialist, he had reviewed 
the veteran's entire medical history, and provided a more 
detailed rationale for his opinion.  In addition, Dr. 
Matthews' opinion was not supported by the contemporaneous 
treatment records he himself had prepared or the findings of 
the death certificate.  Thus, the Board clearly considered 
and weighed all pertinent evidence in accordance with the 
Court's ruling in the Smith decision.  There also was no 
violation of the provisions of 38 U.S.C.A. § 5107(b) as the 
medical evidence regarding the cause of the veteran's death 
was not in equipoise, based on the finding that the VA 
cardiologist's opinion was of more probative value than the 
opinions presented by Dr. Matthews.

While the reasons and bases presented in the Board's January 
1999 decision clearly refute the representative's allegations 
of November 1999, the claim for CUE ultimately fails as it is 
inconsistent with the provisions of 38 C.F.R. § 20.1403(d).  
That is, the allegations submitted by the claimant and her 
representative are merely disagreement with the way the Board 
weighed the evidence before it in January 1999.  This type of 
contention cannot substantiate a claim for CUE.  Based on the 
above contentions and pertinent regulations, the Board finds 
that the January 29, 1999 denial of entitlement to service 
connection for the cause of the veteran's death was not CUE. 


Clear and Unmistakable Error in the Board Decision of July 
31, 1959.

At the Board hearing in March 1998, the appellant's 
representative argued that the Board had committed CUE in its 
decision of July 31, 1959.  As noted above, this decision 
upheld the RO's reduction of the evaluation for the veteran's 
rheumatoid arthritis of the spine from 100 to 60 percent 
disabling, effective from October 1958.  The representative 
argued that this reduction was in error as it was based on a 
change in the rating criteria and not on actual improvement 
in the veteran's symptomatology.

More detailed contentions were provided by the representative 
in March 2001.  It was argued by the representative that the 
Board violated the provisions of "VAR 1172" (38 C.F.R. 
§ 3.172) by not considering whether the veteran's disability 
sustained an improvement under ordinary conditions of life, 
such as employment or activity seeking employment.  It was 
also contended that the July 1959 decision violated 
provisions of "VAR 1170" (38 C.F.R. § 3.170) and Technical 
Bulletin 8-276 by reducing the evaluation of the veteran's 
spinal disorder on the basis of a change in the rating 
criteria and not on the basis of whether actual material 
improvement had occurred in the disability.

According to the provisions of 38 C.F.R. § 3.170(a) in effect 
in July 1959, total disability ratings made pursuant to the 
criteria established under prior or existing legislation, 
when warranted by the severity of the condition and not 
granted purely because of hospitalization, home treatment, or 
individual unemployability; will not be reduced without 
physical examination showing material improvement in physical 
condition.  Examination reports showing material improvement 
must be evaluated in conjunction with all the facts of 
record, and consideration must be given particularly to 
whether the veteran attained improvement under the ordinary 
conditions of life, i.e., while actually at work, or whether 
the symptoms have been brought under control by prolonged 
rest, or, generally, by following a regimen which precludes 
work and, if the latter, reduction from total disability 
ratings will not be considered pending reexamination after a 
period of employment.  Under 38 C.F.R. § 3.170(b), VA was 
prohibited from reducing or discontinuing a total permanent 
rating which had been in effect for 20 years or more for any 
reason other than a showing of fraud.

The regulations at 38 C.F.R. § 3.172 effective in July 1959 
indicated that it was the policy of VA to evaluate long-
standing (5 years or more) service-connected disorders in a 
way that provided the greatest degree of stability, 
consistent with the appropriate laws and regulations.  In 
this regard, it was essential for VA to review the entire 
record of examinations and the "medical-industrial" history 
in order to ascertain whether the recent examination was full 
and complete.  Examinations less full and complete than those 
on which payments were authorized or continued will not be 
used as a basis for reduction.  Ratings on account of 
diseases subject to temporary or episodic improvement will 
not be reduced on any one examination, except in those 
instances where all the evidence of record clearly warrants 
the conclusion that permanent improvement of physical or 
mental condition has been demonstrated.  Ratings on account 
of diseases which become comparatively symptom free after 
prolonged rest will not be reduced on examinations reflecting 
the results of bed rest.  Even if material improvement is 
clearly reflected, VA will consider whether the evidence 
makes it reasonably certain that the improvement in the 
condition will be permanent and can be maintained under the 
ordinary conditions of life, i.e., while employed, or if 
unemployed, while actively seeking employment.

Initially, the Board notes that the appellant's 
representative has argued that a Technical Bulletin (TB 8-
276) prepared by VA's Chief Benefits Director is controlling 
in the Board's decision of July 1959.  However, according to 
the provisions of 38 U.S.C. § 4004(c), effective in July 
1959, the Board was bound in its decisions by VA regulations, 
instructions of the Administrator (the then predecessor of 
today's Secretary), and the precedent opinions of the chief 
law officer.  While TB 8-276 was instructive for the RO in 
its handling of this case, it had no binding effect on the 
Board's determination in July 1959.  Therefore, this 
Technical Bulletin cannot be cited as a basis of CUE in a 
Board decision in July 1959 as it was not considered binding 
on the Board.

The record is clear that the RO in July 1958 followed the 
provisions of 38 C.F.R. § 3.105(e) in notifying the veteran 
of the proposed reduction in the evaluation of his spine 
disorder.  The appellant has not contested this fact.  
Rather, it has been argued that the provisions of 38 C.F.R. 
§ 3.170 were violated as the reduction confirmed by the Board 
in July 1959 was the initial evaluation of the veteran's 
spinal disorder under the criteria of 1945 Schedule for 
Rating Disabilities.  A review of the claims file clearly 
indicates that this is not true.  In fact, the veteran's 
spinal disorder was initially evaluated under the new rating 
criteria in a rating decision of March 1947 when the total 
disability evaluation was confirmed and continued under the 
new rating criteria.  Thus, the RO's evaluation in July 1958 
was no more than a periodic reevaluation of the veteran's 
spinal disorder under the Schedule for Rating Disabilities.

The veteran was granted a total disability evaluation for his 
spinal disorder in a rating decision of July 27, 1939.  It 
appears that this evaluation was granted on the "showing a 
greater degree of disability" and not on the grounds of 
individual unemployability.  The 20 year period under 
38 C.F.R. § 3.170(b) was recognized to begin on the date of 
the rating decision granting the evaluation, which in this 
case would be July 27, 1939.  Thus, the RO's actions in 
reducing this evaluation in October 1958 did not violate the 
provisions of 38 C.F.R. § 3.170(b) as it existed at the time.  
While not citing to the provisions of 38 C.F.R. § 3.170(a) or 
38 C.F.R. § 3.172, it is clear by the Board's discussion in 
July 1959 that these provisions were considered.  The Board 
discussed the medical findings, both from VA and private 
examinations, from 1958 and 1959.  It discussed a prior 
examination in 1941 and noted the subsequent 16 year lack of 
medical evidence regarding the veteran's spinal disorder.  
The Board also considered the veteran's long-standing work 
history to include part-time employment as an electrician and 
a clerk in an auction house.  This evidence was not only 
obtained through histories on medical examinations, but was 
specifically requested in a Board remand of December 1958 
that required a VA field examination to elicit this evidence.  
The Board remand also requested another VA examination to 
evaluate the veteran's spinal disorder.  Thus, the Board's 
evaluation was based on multiple VA and private medical 
examinations and opinions received over approximately a two 
year period.  In its detailed discussion, the Board discussed 
the material improvement in the veteran's spinal disability 
and included consideration of how this disability effected 
his current employment.  Thus, a material and permanent 
improvement was found under the ordinary conditions of life.  
Based on the detailed discussion provided in July 1959, the 
Board then considered and appropriately applied the 
provisions of 38 C.F.R. §§ 3.170 and 3.172.  It is further 
determined that the Board based its decision in July 1959 on 
the actual industrial adaptability of the veteran's spinal 
disorder, not merely on a change of the rating criteria.

Finally, it is argued by the appellant's representative that 
application of these provisions cannot be presumed, implying 
that if the Board did not specifically mention 38 C.F.R. 
§§ 3.170 and 3.172, that in itself is CUE.  The 
representative has, however, failed to cite to any 
controlling authority, either effective in July 1959 or at 
the current time, to support his ipse dixit proclamation.  
Simply put, there is no provision in the controlling statute 
of the time that required the Board to simply cite to all 
applicable laws and regulations in its decision on any 
particular issue.  See 38 U.S.C. § 4004-08.  According to 
38 C.F.R. § 3.7, effective in July 1959, the RO was to inform 
a claimant of its decision and the "reason therefor."  The 
regulation did not require that every applicable law or 
regulation be cited to in a decision, merely that the reasons 
for the decision be provided to a claimant.  A review of the 
Board's decision of July 1959 clearly shows that it not only 
applied the provisions of 38 C.F.R. §§ 3.170 and 3.172, but 
provided a detailed discussion of why an evaluation in excess 
of 60 percent disabling could not be awarded to the veteran.  
Hence, the July 1959 Board decision was not CUE.


ORDER

Clear and unmistakable error not having been committed in the 
Board decision of January 29, 1999 that denied entitlement to 
service connection for the cause of the veteran's death, this 
motion is denied.

Clear and unmistakable error not having been committed in the 
Board decision of July 31, 1959 that denied entitlement to an 
evaluation in excess of 60 percent disabling for rheumatoid 
arthritis of the spine, this motion is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 


